Citation Nr: 1514131	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1964, January 1980 to November 1985, November 1990 to July 1991, and January 2003 to January 2005, with additional service as a member of the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, that decision granted service connection and assigned an initial noncompensable rating for radiculopathy of the right upper extremity associated with degenerative disc disease (DDD) of the cervical spine, status post laminectomy with chronic neck pain, effective April 20, 2006.  Jurisdiction of this case is currently with the RO in Montgomery, Alabama.

In March 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In pertinent part, in a July 2013 decision, the Board granted an initial rating of 10 percent for radiculopathy of the right upper extremity, effective April 20, 2006.  The granted was promulgated in a July 2013 RO rating decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to this issue was vacated, and the Veteran's claim was remanded to the Board to the extent it denied an initial rating in excess of 10 percent for right upper extremity radiculopathy.  The Order called for the claim to be remanded in that all applicable diagnostic codes (DCs) were not discussed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In relation to the appellant's service-connected radiculopathy of the right upper extremity, it is contended that an initial rating in excess of 10 percent is warranted.  The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25 (2014); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1)).  Potentially relevant DCs to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a (2014).  These codes include DC 8510 (for the upper radicular group), DC 8511 (for the middle radicular group), DC 8512 (for the lower radicular group), DC 8513 (for all radicular groups), DC 8514 (for the radial nerve), DC 8515 (for the median nerve), DC 8516 (for the ulnar nerve), DC 8517 (for the musculocutaneous nerve), DC 8518 (for the circumflex nerve), and DC 8519 (for the long thoracic nerve).  

As pointed out by the Court, the Board did not consider all appropriate DCs in a previous Board decision.  The Veteran has not been examined for the service-connected radicular condition since 2012.  Therefore, the Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  


Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's outstanding VA medical treatment records, and associate them with the claims file.  Obtain all outstanding private records as well, if any.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.  

2. After the above development is completed, schedule the Veteran for examination by a neurologist to determine the extent and severity of all cervical neuropathy, if any.  The claims file, including the electronic file, must be reviewed by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  

The purpose of this examination is to ascertain the existence, current nature, and extent of any right upper extremity radicular neuropathy, to identify all nerves affected by the cervical spine disability, now classified as radiculopathy of the right upper extremity associated with DDD of the cervical spine, status post laminectomy with chronic neck pain, and to identify the degree of any functional impairment caused by said neuropathy, if any.  The examiner must also discuss the severity of the radiculopathy or neuropathy found to be present in the right upper extremity.  All indicated special studies must be accomplished and the examiner must set forth reasoning underlying any final diagnosis/opinions.  

The relevant DCs distinguish the type of nerve paralysis into two parts - complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner must classify any neurologic impairment(s) present in the right upper extremity, distinguishing among the categories and severity and identifying each nerve or group of nerves affected.  

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain how any abnormal finding classifies the appellant as having mild, moderate, or severe incomplete paralysis, or complete paralysis with respect to each affected nerve.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and afford them the requisite notice to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

